PER CURIAM.
On the court’s motion, the application for reinstatement is remanded to the Committee on Professional Responsibility of the Louisiana State Bar Association for a full and complete hearing before a Commissioner, including but not limited to consideration of the entire record, review of the history of applicant’s suspension, study of events relative to the courts in the interim, and applicant’s present attitude toward the courts. Expert examination may be ordered as the commissioner deems appropriate.
IT IS ORDERED by the court that Phillip A. Wittman, Attorney at Law, who has been engaged in the practice of law for not less than ten years, be and he is hereby appointed Commissioner in this case, to take evidence and to report to this Court. A recommendation is not required of the commissioner.